DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II (claims 4, 5, 8 and 9) in the reply filed on 04/08/2021 is acknowledged.  The traversal is on the ground(s) that groups I and II, although not necessarily obvious in view of each other, are very similar in subject matter. More specifically, each pertains to a roller treatment device and treatment process for total-amount steel slag treatment; and that the CN101760572 reference mentioned in the Office Action does not disclose or suggest a roller treatment device with a special features comprising a feeding chute (51) as recited in claim 4. This is not found persuasive because as indicated in the restriction requirement; that though the inventions of these groups I and II require the technical feature of a tilting slag tank, roller treatment unit, and slag removal machine, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CN101760572; as this prior art teaches said feature as known in the art at the time the instant invention was made. The requirement is still deemed proper and is therefore made FINAL. Claims 1-3 have been withdrawn from prosecution by Applicant in the response filed on 04/08/2021.
Claim Objections
3.	Claim 4 is objected to because of the following informalities: claim 4 in lines 10 

	In claim 4, lines 30-31, it is suggested to replace “the extendable rod can extent forward and backward” with -- the extendable rod can extents forward and backward-- or -- the extendable rod is configured to extent forward and backward--. Appropriate 
correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are that while claim 4 recites features of the roller treatment device to comprise the following feature: feeding system, a roller unit (5), a particulate slag 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US Patent No. 9,084,999) in view of Xinbing et al. (CN104894309, also see The Espacenet English Machine Translation version “EEMTV”, Abstract, Description and Claims).
	Regarding claim 4, Xiao et al. teaches a roller treatment device for steel slag treatment, comprising a feeding system (i.e. slag ladle (7) and material feeding hopper 
	Xiao et al. also teaches a feeding system that comprises a slag supply means in a form of a tiltable ladle (7, see 1-3 and 6, column 5, lines 28-45 and column 6, lines 23-40) which is functionally equivalent to the claimed tiltable slag tank arranged above a feeding chute (i.e. feeding barrel (9, see 1, and 3-6, column 5, lines 28-45 and column 6, lines 15-50).
	Xiao et al. teaches a slag tank in the form of a crane driven ladle but fails to teach the following claimed features of the slag treatment apparatus: a slag tank that is configured to move backward and forward along a horizontal rail by a hydraulic mechanism, a slag removal machine that comprises a slag raking head, an extendable rod, a support and a second hydraulic mechanism, wherein the slag raking head is fixed to a frond end of the extendable rod; the extendable rod is arranged on the support, wherein the extendable rod can extend forward and backward, and rotate up and down, left and right under control of the second hydraulic mechanism and the feeding chute 

	Xinbing et al. teaches a total-amount steel slag roller treatment device (see 
Xinbing et al.,  EEMTV, abstract, figure 1 and para [0008], [0014]) comprising: an electronic control system (see Xinbing et al.,  EEMTV para [0044] and [0047]);  configured for controlling the operation of the slag roller treatment  device (see para [0044] and [0047]); a slag tank mounted on a tilting mechanism having two tank holding arms for fixing and lifting the slang tank, wherein said tilting mechanism is configured to move forward and backward along a horizontal rail (see Xinbing et al. figure 1 and EEMTV, para [0018]) and control the slag tank (2) to rotate at an angle of 0-90 degrees (which lies within the claimed 0-180 degrees, see Xinbing et al., EEMTV, para [0018]).
 	Xinbing et al.  also in figure 1 shows a feeding chute (also see Xinbing et al., EEMTV, para [0033]) but while silent about the details of the inner structural features and the operational configuration of the feed chute as claimed, said feed chute of Xinbing et al.  is substantially of the same design as that being claimed to include a top larger than a bottom and hence absent any evidence to the contrary substantially same features to include a heat resistant lining shaped in accordance with the inner wall of the feed chute, reinforced ribs, supporting plates, positioning shaft and hoist pin shaft as claimed would reasonably be expected to be present in the feed chute of Xinbing et al.
	Xinbing et al. further teaches a slag removal machine (see 3, Xinbing et al. EEMTV, para [0020], [0044], [0050], [0056]-[0057]) that comprises a slag raking head (see Xinbing et al., figure 1), an extendable rod a support and hydraulic mechanism, wherein the slag raking head is fixed to a front end of the extendable rod; the extendable rod arranged on the support, wherein the extendable rod is configured to 

a hydraulic mechanism (see Xinbing et al., figures 1 and EEMTV, para [0020], 
[0044], [0056]-[0057]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the roller treatment device for steel slag treatment to include  a slag removal machine that comprises a slag raking head and a forward and a backward extendable rod as taught by Xinbing et al. and that would allow any steel slag portions adhered to the slag tank or the slag ladle to be loosened, broken and removed out from the slag tank through the fed chute into the roller unit, and thus optimizing the slag treatment operation.
	Regarding claim 8, Xiao et al. in view of Xinbing et al. is silent with respect to a shape of a heat resistant lining of the slag feed chute, however Xinbing et al. in figure 1 shows a feed chute (also see Xinbing et al. EEMTV, para [0033])  having  a top larger than a bottom (i.e. meeting the claimed trapezoidal shape) and hence it would reasonably be expected that the heat resistant lining applied to the inner wall of said feed chute would equally be of a trapezoid shape having a top portion larger than a bottom  portion in the  same way as claimed.
	Regarding claim 9, Xiao et al. in view of Xinbing et al. teaches a roller treatment device for total-amount steel slag comprising a feeding chute (see Xinbing et al, figure 1 and EEMTV, para [0033]) that is of substantially the same design as that being claimed to include a top larger than a bottom and a feeding throat portion but fails to particularly teach said feeding throat to have a dimension with a minimum size L of no less than 1500mm. Thus Xiao et al. in view of Xinbing et al., absent any evidence to the contrary, 
slag treatment operation.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US Patent No. 9,084,999) in view of Xinbing et al. (CN104894309, also see The Espacenet English Machine Translation version “EEMTV”, Abstract, Description and Claims) as applied to claim 4 above, and further in view of Berkens (US Patent No. 3,894,728).
	Regarding claim 5, Xiao et al. in view of Xinbing et al. fails to teach a thermal shield fixed to a front end of the support -4-Attorney Docket No.: 941901-1390 for insulating and reflecting back thermal irradiation of the hot molten slag in the slag tank.  However, Berkens teaches that at the time the invention was made it was known in the art  that since  slag removal apparatuses are meant to operate above a bath of molten metal at a very high temperature; a protection against heat is generally provided for support structures (i.e. 11, see Berkens, figure 1 and column 1, line 26-column 2, line 14) carrying the two slag scoops (14 and 15, i.e. equivalent to rake head, see Berkens, figure 1 and column 1, .

 Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McMahon et al. (US 4,637,591), Papafingos et al. (US 4,039,173), Hansen et al. (US 4,909,837), Zhang (US 7,635,100) and Xiao et al. (US 7,943,083) are also cited in PTO-892.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733